Citation Nr: 0508082	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  04-28 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional 
Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for Alzheimer's 
dementia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars 
of the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from January 1943 to February 1946. 

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Fargo, North Dakota.


FINDING OF FACT

The veteran's Alzheimer's dementia was first manifested 
many years after service, and there is no competent 
evidence of record that it is in any way related to 
service or to the first year after the veteran's 
discharge from service.


CONCLUSION OF LAW

Alzheimer's dementia is not the result of disease or 
injury incurred in or aggravated by service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(a) (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
claim, the Board must ensure that the VA has met its 
statutory duty to assist the veteran in the development 
of his claim.

The VA has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  In so doing, the VA must notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In particular, the 
VA must ensure that the veteran has been notified of the 
following:  (1) the information and evidence not of 
record that is necessary to substantiate each of his 
specific claims; (2) the information and evidence that VA 
will seek to provide; (3) the information and evidence 
that the veteran is expected to provide; and (4) the need 
to furnish the VA any evidence in his possession that 
pertains to any of his claims, i.e., something to the 
effect that he should give the VA everything he has 
pertaining to his claims.

By virtue of information contained in a letter, dated in 
November 2002, the VA informed the veteran and his 
representative of the information and evidence needed to 
substantiate and complete a claim for VA benefits.  The 
VA noted that in order to establish service connection 
for a particular disability, the evidence had to show the 
following:  1) that the veteran had had an injury in 
military service or that he had a disease that began in 
or was made worse by military service; or that there was 
an event in service which caused injury or disease; 2) 
that the veteran had current physical or mental 
disability; and 3) that there was a relationship between 
the current disability and an injury, disease, or event 
in service.  

The M&ROC requested evidence showing that the veteran had 
had Alzheimer's dementia since service.  It was noted 
that the best evidence was statements from doctors who 
had treated him during that time.  It was requested that 
such statements show the dates of examination or 
treatment, the findings, and the diagnoses.  He was 
notified that if he wished the M&ROC to request evidence 
for him from a non-VA facility, he would have to complete 
and return a VA Form 21-4142, Authorization for Release 
of Information, for each medical provider.  It was also 
requested that the veteran submit copies of any service 
medical records or private treatment he might have in his 
possession.  Specifically, the M&ROC requested that the 
veteran provide such information for Trinity Hospital.  
The M&ROC noted, however, that it was ultimately the 
veteran's responsibility to make sure that he provided 
the VA with medical evidence to support his claim.  The 
M&ROC also noted that the veteran could submit statements 
from people who knew him before, during, and/or after 
service and who had personal knowledge of his symptoms 
and conditions.  

The M&ROC noted that the veteran's service medical 
records did not show evidence of a head injury, so the 
M&ROC requested that the veteran supply information 
regarding the hospital, unit he was with, and dates of 
hospitalization, and it would ask the service department 
to make a special search for those records.  The M&ROC 
further requested that if the veteran had any information 
on that issue, he should complete the enclosed NA 13055.  

The M&ROC informed the veteran that in addition to his 
application for benefits, it had received statements from 
his representative, his wife, and H. S; a one page 
consultation report from Trinity Hospital; and copies of 
his military medical records.

The M&ROC told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to 
do so.  The M&ROC also notified him of what to do if he 
had questions or needed assistance and provided a 
telephone number, computer site, and address where he 
could get additional information.  Finally, the M&ROC 
noted that it had sent a copy of the November 2002 letter 
to the veteran's representative, who might also be able 
to provide assistance.  

In addition to the November 1002 letter, the veteran was 
issued a Statement of the Case (SOC) in February 2004 and 
a Supplemental Statement of the Case (SSOC) in October 
2004.  They further notified the veteran and his 
representative of the evidence necessary to substantiate 
his claim of entitlement to service connection for 
Alzheimer's  dementia.  Indeed, the SOC set forth the 
relevant text of 38 C.F.R. § 3.159.  The SOC and the SSOC 
also identified the evidence that had been received by 
the M&ROC.  

The following evidence has been received in support of 
the veteran's appeal:  his service medical records; 
several service personnel records, including unit morning 
reports and his service separation record; outpatient 
records reflecting the veteran's treatment by the VA from 
November 2000 through December 2002; records reflecting a 
consultation at Trinity Hospital in 1999 or 2000 and 
records reflecting hospitalization from July to August 
2001; a March 2002 statement from H. A. S., a former 
fellow serviceman; numerous statements from the veteran's 
wife, dated from December 2002 through November 2004; 
records reflecting the veteran's private nursing care in 
June and July 2004; and an article reportedly taken from 
the Bulletin of the American Association of Retired 
Persons.

Finally, the Board notes that the veteran has been 
informed of his right to have a hearing in association 
with his appeal; however, to date, he has declined to 
exercise that right.  

After reviewing the record, the Board finds that the 
M&ROC has met its duty to assist the veteran in the 
development of evidence to support the claim.  It appears 
that all relevant evidence identified by the veteran has 
been obtained and associated with the claims folder.  In 
this regard, he has not identified any further 
outstanding evidence (that has not been sought by the 
VA), which could be used to support the issue of 
entitlement to service connection for Alzheimer's  
dementia.  

As such, there is no reasonable possibility that further 
development would lead to any additional relevant 
evidence with respect to those issues or be helpful in 
light of the current record.  Therefore, further 
development is unnecessary in order to meet the VA's 
statutory duty to assist the veteran in the development 
of his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with 
no benefit flowing to the appellant are to be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development 
of his claims.  Therefore, the Board will proceed to the 
merits of the appeal.  

II.  The Facts and Analysis

The veteran contends that his Alzheimer's dementia is 
primarily the result of a head injury in service.  
Therefore, he maintains that service connection is 
warranted.

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, 
established that a particular disease or injury resulting 
in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  For the showing of chronic disease 
in service there is required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted 
for a particular disability, there must be competent 
evidence of current disability (generally, a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  Generally, the claimant has 
the responsibility to present and support a claim for 
benefits under the laws administered by the VA.  
38 U.S.C.A. § 5107(a).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic conditions, 
such as Alzheimer's  dementia, to a degree of 10 percent 
or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.

The veteran's service medical records are completely 
negative for any complaints or clinical findings of a 
head injury or for any period of unconsciousness.  They 
do show that in March 1945, he was hospitalized for what 
was thought to be acute delirium due to undetermined 
causes.  Following approximately one week of observation, 
however, the final diagnosis was anxiety state, acute, 
moderate, manifested by nervousness and trembling.  He 
then returned to duty as improved.  

Alzheimer's dementia was not clinically reported before 
the late 1990's, which was fifty years after his active 
service ended.  Although the veteran and his wife 
continue to maintain that it is the result of service, 
there is simply no competent evidence of a nexus to 
support that conclusion.  Indeed, as lay persons, the 
veteran and his wife are only competent to report matters 
that are capable of lay observation.  They are not 
qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a)(2); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  While the 
Board does not doubt the sincerity of their beliefs, 
their opinions, without more, cannot be considered 
competent evidence of service connection for Alzheimer's 
dementia.  

Absent competent evidence of a relationship between the 
veteran's Alzheimer's dementia and service or between 
that disease and the first year after service, the 
veteran cannot meet the criteria for service connection 
for that disorder.  Accordingly, the appeal is denied.  


ORDER

Entitlement to service connection for Alzheimer's 
dementia is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


